Citation Nr: 0909579	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

Entitlement to service connection for claimed chronic left 
ear infections/swimmers ear.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 RO rating 
decision, a September 2002 Decision Review Officer Decision 
and an October 2002 RO rating decision.  

In May 2000, the veteran testified at a hearing at the RO 
before a Hearing Officer.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at an RO hearing in June 2005.  It is 
noted that the Veteran's representative at the time of the 
hearing was Vietnam Veterans of America.  

In November 2005 and October 2007, the Board remanded the 
issue on appeal to the RO via the Appeals Management Center 
(AMC) in Washington DC, for further development.  

In June 2008, the RO granted service connection for bilateral 
hearing loss.  


FINDING OF FACT

The currently demonstrated residuals of left ear middle 
pathology is shown as likely as not to be due to a disease 
process manifested by recurrent infections that began during 
the Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by residuals of ear middle ear 
pathology is due to disease or injury that was incurred in 
active service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, in light of this fully 
favorable action, any defect with respect to either the duty 
to notify or assist need not be discussed.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The record shows that, in August 1992, the Veteran sought 
treatment for a left earache which he had had for a week 
after swimming.  A history of ear infections was noted.  The 
assessment was that of swimmer's ear.  Antibiotics were 
prescribed.  

In October 1992, the left tympanic membrane was noted to be 
perforated.  Due to the chronic left otitis media with 
tympanic membrane perforation and chronic drainage, in April 
1993, he underwent a left tympanomastoidectomy at a VA 
facility.  It was noted at that time that the "chronic 
disease" was removed from the middle ear.  

In February 1994 and again in April 1995, other left 
tympanomastoidectomy procedures were performed.  During the 
former, an actual cholesteatoma was noted.  During the 
latter, chronic mastoiditis and otitis media were identified.  
The VA records show continuing treatment for chronic left ear 
infections to include otitis media and otitis externa.  The 
diagnoses regarding disease of the auditory system satisfies 
the first element of Hickson.  

Regarding the history of chronic left ear infections, the 
service treatment record includes a March 1966 report of the 
examination conducted prior to service that did not identify 
any chronic left ear infection or pathology.  It was recorded 
for clinical purposes that the veteran had had 'running' ears 
as a child, but none recently.  

In March1968, during service, the Veteran reported that his 
ears were blocked up and gave him headaches at times.  Both 
ears were impacted with wax, and each was irrigated.  The 
right ear was noted to have blood and to be inflamed.  In 
November 1968, the Veteran was treated for left ear 
complaints with not discharge.  Both ears were blocked with 
wax.  The ears were irrigated and cleaned.  

At the time of the separation examination, the Veteran noted 
having ear trouble and running ears.  He repeated his history 
of ear infections as a child, but added that he now had 
occasional blockage in his ear.  

At the hearing held in June 2005, the veteran reported having 
recurring episodes of left ear manifestations that required 
treatment during service.  He testified that he began 
receiving treatment for related ear problems shortly after 
service.  

A VA examiner in March 2006 noted that the Veteran 
"continued to have recurrent left otitis at least as likely 
as not as a result of chronic infections inadequate 
antibiotic treatment and Eustachian tube dysfunctioning."  

In April 2008, a VA examination, the veteran was noted to 
have been treated during service for left ear infections that 
fully resolved and receiving medical attention from VA for 
intermittent ear manifestations following service.  The VA 
examiner at that time opined that it was unlikely that the 
Veteran's left ear complaints were "related to his military 
enlistment."  

In connection with a VA examination in May 2008, a diagnosis 
of moderate sensorineural hearing loss in the right ear and 
moderate to profound mixed hearing loss on the left was 
reported.  

In reviewing the record in its entirety, the Board finds that 
the Veteran has an established pattern of recurring left ear 
problems since the time of service with an undocumented 
history of ear infections as a child.  His credible hearing 
testimony also serves to reliably document his continuing ear 
symptoms and treatment by VA following service.  

While the VA examiner in May 2008 opined that the claimed 
left ear problems were not related to service, the Board 
finds that the opinion did not fully address these lay 
assertions.  The medical record clearly shows that the 
veteran had manifested dramatic findings of left middle ear 
pathology beginning in the early 1990's that required the 
performance of three surgical procedures to deal with effects 
of what appeared to be a longstanding process of degeneration 
and one consistent with the recorded history of recurrent ear 
infections.  

However, the recently obtained medical opinion in this regard 
does not serve to identify the likely date of onset for the 
left ear disease process.  Thus, it lacks probative value for 
the purpose of deciding this case.  

Given the documented treatment in service and the Veteran's 
assertions of ongoing left ear problems since service, the 
Board finds the evidence to be in relative equipoise in 
showing that the currently demonstrated left ear disability 
manifested by middle ear pathology as likely as not is due to 
a disease process manifested by recurrent infections that 
began during his period of active service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the residuals of 
chronic left ear middle ear disease is warranted.  


ORDER

Service connection for the residuals of chronic left ear 
middle ear disease is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


